DETAILED ACTION
This Office action is in response to applicant’s amendments and arguments filed 10/26/2021.  In applicant’s amendments claims 7-10 cancelled, claims 1, 11-14, 17-18, and 20 are amended, and new claims 21-22 were added.  
Claims 1-6, 11-22 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 10/26/2021. 
Claim Objections
The following claims are objected to because of the following informalities:  Appropriate correction is required.
Claim 1, line 5: change “a hand” to ---the hand---.
Claim 1, line 9: change “the internal pressure” to ---an internal pressure---.
Claim 1, line 12: change “that pressure” to ---the starting pressure---.
Claim 12, line 3: change “a predetermined pressure” to ---the predetermined pressure---.
Claim 13, line 3: change “a pressure” to ---the predetermined pressure---.
Claim 17, line 2: change “a pressure” to ---the pressure---.
Claim 17, lines 3-4: change “a user supplied force” to ---the user supplied force---.
Claim 18, line 2: change “a pressure” to ---the pressure---.
Claim 18, lines 3-4: 
Claim 21, line 1: change “diameter of” to ---diameter---.
Claim 21, line 2: change “height of” to ---height---.
Claim 22, line 1: change “diameter of” to ---diameter---.
Claim 22, line 2: change “height of” to ---height---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15, 18, and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 20110118635 A1 (Yamamoto).
	Regarding Claim 14, Yamamoto discloses a pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand, the device comprising: 
	a cylindrical body (bellows 211) including a flexible outer wall (“bellows 211, 212, and 213 described above are members made from resin and have annular grooves at regular intervals so that they can expand and contract freely” ¶ 54) and a cavity defined by the outer wall (see Figure 1; the bellows are hollow filled with air);
(air pressure regulation part 180, Figure 5; “serves as an air pressure regulation part” ¶ 51), 
	a pressure sensor to monitor a pressure in the cavity (“a detection part” ¶ 14; the detection part works in tandem with the control part to detect and maintain the pressure within the bellows at the predetermined pressure), 
	and a valve (electrical air pressure control valve 183) configured to regulate the pressure in the cavity in response to a user supplied force that acts radially on the flexible outer wall (“the control part 184 maintains the air pressure in the bellows at the pressure P.sub.B over the predetermined time period T.sub.0.” ¶ 77 and ”a detection part that detects bio-monitoring information related to a muscle that drives said joint, with said air pressure regulation part regulating the air pressure in said bellows on the basis of the result of detection by said detection part” ¶ 14; the control part and control valve in tandem regulate the pressure within the bellows to be at the predetermined pressure value in response to muscle movements and is capable of maintaining the pressure at the predetermined pressure in response to  further forces applied the by the user pressing radially on the bellow from above).
	Regarding Claim 15, Yamamoto further discloses the device of claim 14, further comprising an end cap secured to a first end of the outer wall (flat plate portions 232a), the end cap including a pneumatic tube (conduit 222, Figure 7B) for providing fluid communication between the cavity and the pneumatic actuator (conduit 222 provides fluid communication between the bellows and the air pressure regulation part 180).  
	Regarding Claim 18, Yamamoto further discloses the device of claim 14, wherein the pressure sensor of the pneumatic actuator is configured to measure a pressure of the cavity, and wherein the pressure measured by the pressure sensor of the cavity is maintained at a predetermined pressure as a user supplied force applied to the device increases (“the control part 184 maintains the air pressure in the bellows at the pressure P.sub.A over a predetermined time period T.sub.0.” ¶ 76; the control part and detecting part determines the air pressure as shown in Figure 6 and maintains the air pressure in the bellows at the predetermined air pressure).  
	Regarding Claim 20, Yamamoto further discloses the device of claim 14, further comprising a controller (control part 184) coupled to the valve (see Figure 5), wherein the controller is configured to open and close the valve to regulate a flow of air into and out of the cavity and to maintain a constant pressure within the cavity when the user applies the radial user supplied force (“the control part 184 maintains the air pressure in the bellows at the pressure P.sub.B over the predetermined time period T.sub.0.” ¶ 77; the control part maintains the pressure within the bellows at the predetermined pressure and is capable of maintaining the pressure at the predetermined pressure while the user applied a radial force upon the bellows). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110118635 A1 (Yamamoto) in view of US 10912701 B2 (Wijesundara). 
	Regarding Claim 16, Yamamoto discloses the invention as substantially claimed, see above. Yamamoto further discloses the outer walls includes a plurality of grooves (“annular grooves” ¶ 54).  Yamamoto does not disclose a fiber disposed in the plurality of grooves and wound around the outer wall.
	Wijesundara teaches an analogous rehabilitation device (embodiment 82a comprising plurality of actuators 10f each of which may be substantially similar to actuator 10a” Col. 21, lines 102), the device comprising a body (cell 18) including a flexible outer wall (side walls 46, see Figure 1c) and a cavity defined by the outer wall (internal cavity within cell 18 that is filled with a fluid);  wherein the outer walls includes a plurality of grooves (see Figure 34 and 1C wherein the cells 18 have grooves) and a fiber disposed in the plurality of grooves and wound around the outer wall (“sidewalls 46 may include objects, structures, or components, which may be embedded in the sidewalls, such as, for example, fabric, carbon fiber,” Col. 19, lines 48-50; outer walls 46 have a carbon fiber woven into the sidewalls within the grooves). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Yamamoto’s outer walls with a fiber disposed within the grooves and wound around the outer wall, as taught by Wijesundara, in order to reinforce the bellows and prevent tearing or breakdown of the structure.
	Regarding Claim 19, Yamamoto discloses the invention as substantially claimed, see above. Yamamoto further discloses that the outer walls are made of resin (“resin” ¶ 106) but other materials that can expand and contract freely could be used (“it would also be acceptable to arrange to employ some other material, provided that it is a material that can expand and contract freely” ¶ 106). Yamamoto does not disclose wherein the outer wall comprises silicone.  
	Wijesundara teaches an analogous rehabilitation device (embodiment 82a comprising plurality of actuators 10f each of which may be substantially similar to actuator 10a” Col. 21, lines 102), the device comprising a body (cell 18) including a flexible outer wall (side walls 46, see Figure 1c) and a cavity defined by the outer wall (internal cavity within cell 18 that is filled with a fluid); 
	Wherein the outer wall comprises silicone (“cells 18 can comprise any suitable material, such as, for example, a polymer (e.g. a silicone rubber” Col. 7, lines 18-20). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Yamamoto’s bellows of resin to comprise bellows of silicone rubber, as taught by Wijesundara in order to provide a resilient soft material resistance to breakdown. 
Allowable Subject Matter
Claims 1-6, 12-13, and 22 would be allowable if rewritten or amended to overcome the claim objection set forth in this Office action.
Claim 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Independent Claim 1, the closest prior art US 8939921 B2 (Brinkhaus et al) fails to teach or render obvious the haptic interface device for rehabilitation of a hand in combination with all of the elements and structural and functional relationships as claimed and 
	Regarding Independent Claim 17, the closest prior art US 8939921 B2 (Brinkhaus et al) fails to teach or render obvious the haptic interface device for rehabilitation of a hand in combination with all of the elements and structural and functional relationships as claimed and further including wherein the pressure sensor of the pneumatic actuator is configured to measure a pressure of the cavity, and wherein the pressure measured by the pressure sensor of the cavity is greater than a predetermined pressure as a user supplied force applied to the device increases.
The prior art of record teaches a closed feedback loop that keeps the internal pressure of the bellow at the predetermined pressure and discloses lowering the pressure using the vacuum tank to reduce pressure above the predetermined pressure. It would not be obvious for one skilled in the art at the time of filing to modify the pressure system to measuring the pressure above the predetermined pressure without improper hindsight and breaking the intended use of the device to maintain constant pressure on the fingers.
	Regarding Independent Claim 21, the closest prior art US 20110118635 A1 (Yamamoto) fails to teach or render obvious the haptic interface device for rehabilitation of a hand in combination with all of the elements and structural and functional relationships as claimed and further including wherein the body has a height of between 115 mm and 125 mm (i.e. 4.5 to 5 inches).
. 
Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784